         Case 1:18-cv-10506-ADB Document 176-5 Filed 07/12/19 Page 1 of 4




                Exhibit 5: Exhibit 10 to Deposition
                of Michelle Castillo (LP_003528)
Exhibits for Plaintiffs’ L.R. 56.1 Statement                      No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 176-5 Filed 07/12/19 Page 2 of 4




                     EXHIBIT 10 TO CASTILLO
                     DEPOSITION TRANSCRIPT
Exhibits to Castillo Deposition                                   No. 1:18-cv-10506
      Case 1:18-cv-10506-ADB Document 176-5 Filed 07/12/19 Page 3 of 4

From:             Ivaylo Milen!\ill1:
To:               Aime Leon
Date:             Thursday, July 26, 2018 3:39:04 PM
Attachments:      result.csv




Ivaylo Milenkov


imilenkov@libertypowercorp.com
[0]954-489-7123
[M] 954-225-0141




                                                       PLAINTIFF'S,   f.
                                                         EXHIBIT


                                                                           LP_003528-1.pdf
                                         Case 1:18-cv-10506-ADB Document 176-5 Filed 07/12/19 Page 4 of 4

      Uploaded\flag_4377290_MEZ_RESI_07.27.16.csv.csv:359828:508540                                 MAl      7/27/201615:50         MEZ
      Uploaded\flag_4377290_MEZ_RESI_07.27.16.csv.csv:865845:617962                                 MAl      7/27/201615:50         MEZ
      Uploaded\flag_4420228_EAG1_NJ_RESI_8.30.2016.csv.csv:33132:908879                             NNJ      8/30/2016 8:36         EAG1
      Uploaded\flag_4456988_EAG1_RESI_NJ_09.30.16.csv.csv:33132:908879                              NNJ      9/30/2016 10:32        EAG1
      Uploaded\flag_4897580_Honduras_Winbacks_PN_10.25.17.csv Call Center Outbound.csv:63040:       508540   Call Center Outbound   10/25/201714:11   MAl
      Uploaded\flag_4926695_Honduras_RESI_Winbacks_11.22.2017.csv Call Center Outbound.csv:57790:   508540   Call Center Outbound   11/22/201716:22   WBK
      Uploaded\flag3926695_Honduras_RESI_Winbacks_11.22.2017.csv Call Center Outbound.csv:138255:   508540   Call Center Outbound   11/22/201716:22   MAl




Sheet: "result"
                                                                                                                                                 LP_003S28-2.pdf
